MANNING, J.
We can not say that there was any error in the refusal of the judge to discharge the prisoner, after the evidence had been all given in, on the ground that it did *52not prove the corpus delicti, as it is called, and was not sufficient to put him on his defense. Nor was the motion consistent with the course pursued on defendant’s behalf. Witnesses were previously introduced by and examined for him, of course, upon the assumption, that this was made requisite by the testimony against him, on the part of the State. How much credit was due to defendant’s witnesses, it was for the jury before whom they testified to decide.
As to the corpus delicti, it was shown that the hog alleged to have been stolen was with a number of others kept in a lot, in which they were put up to be fattened; that during the absence of the owner this animal disappeared. When he returned, it was gone, — and diligent search was made in vain, both for the hog, and for a place in the fence, through which it might have escaped. This was a year before the trial. Evidence was introduced tending to show that defendant and his wife had in their possession about the time the hog disappeared, a large piece of meat and portions of' the body of a hog, which in size, and color of the hair, corresponded with what might have been obtained from the hog that was gone, — that this meat was after being discovered put away and concealed by defendant’s wife, and that there was prevarication, or what the jury might consider to be prevarication and falsehood, on the part of defendant and his wife in regard to that meat.
Whether the evidence was sufficient or not to convict was a question for the determination of the jury. The judge of the Circuit Court did not err in permitting it to go to them.
The assignment of error, that the record does not show that the jury was sworn is founded on a mistake. It is not necessary that it should appear in what terms the oath was administered. It will be presumed to have been done properly when it is shown that they were sworn.
Judgment affirmed.